DYKMAN, J.
This is an appeal by the defendant from a judgment entered upon the verdict of a jury, and from an order denying a motion for a new trial upon the minutes of the court. The action is for the recovery of damages resulting from a personal injury to the plaintiff, by reason of the negligence of the defendant. The testimony upon the trial was contradictory; that on the part of the plaintiff making a cause of action for him, and that on the part of the defendant sufficient to exculpate the company. It was therefore a proper case for the jury, and the trial judge submitted the same in a charge which was eminently fair towards the defendant, and the jury rendered a verdict in favor of the plaintiff. We must assume, therefore, that the testimony on the part of the plaintiff commanded the belief of the jury, and in that view the verdict cannot be disturbed. We find no error, and the judgment and order denying the motion for a new trial should be affirmed, with costs.